DETAILED ACTION
The response filed on 03/07/2022 has been entered and fully considered.
Claims 2-5, 7-21, 23-25, and 27-30 are pending in the present application of which claims 2 and 18 are independent, claims 1, 6, 22, and 26 are canceled, and claims 2-5 and 7-17 are  directly or indirectly depend on claim 2, claims 19-21, 23-25 and 27-30 are  directly or indirectly  depend on claim 18. 
This  application is examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 04/25/2019 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 has been entered.
Allowable Subject Matter
Claims 2-5, 7-21, 23-25, and 27-30 are allowed. No reason for allowance is needed as the record is clear in light of applicant's previous arguments and the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on PGPTLHT4493B.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe  Asefa/
Examiner, Art Unit 2476




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476